Citation Nr: 1739635	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating greater than 10 percent for instability of the left knee from November 16, 2005 to November 8, 2006.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In a July 2011 decision, the Board affirmed the RO's decision to reduce the evaluation of a left knee disability from 20 percent to 10 percent, effective from July 1, 2007.  The Board also denied entitlement to higher ratings at any point pertinent to the Veteran's June 2006 increased rating claim. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in November 2012, the Court granted the Secretary of VA's Motion for Remand, vacating the Board's July 2011 decision regarding the Veteran's left knee claim to restore the prior rating, and remanding the appeal to the Board for further proceedings consistent with the Joint Motion. 

In a May 2013 decision, the Board restored the 20 percent rating for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis, and remanded the issues of entitlement to a rating greater than 20 percent for the left knee disability and entitlement to service connection for a right knee disorder for further development.

In a September 2013 decision, the Board denied a rating greater than 20 percent for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis but granted a separate 10 percent rating for instability of the left knee from November 16, 2005 to November 8, 2006.  The Board remanded the issue of entitlement to service connection for a right knee disorder.  

A November 2013 rating decision granted service connection for a right knee disability as secondary to the service-connected left knee disability.  As the Veteran did not file a timely notice of disagreement to the assigned rating or effective date, the issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2013 decision, the Board granted a separate 10 percent rating for instability of the left knee from November 16, 2005 to November 8, 2006.  The Veteran did not appeal that decision, and it is final. 

2.  There has been no allegation of clear and unmistakable error in the September 2013 Board decision.


CONCLUSION OF LAW

There is no legal basis for the Board to grant a rating greater than 10 percent for instability of the left knee from November 16, 2005 to November 8, 2006.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2013 decision, the Board granted a separate 10 percent rating for instability of the left knee from November 16, 2005 to November 8, 2006.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

In this case, the Veteran has disagreed with the September 2013 rating decision that implemented the Board's grant of the separate 10 percent rating for instability of the left knee from November 16, 2005 to November 8, 2006.  While the RO accepted the Veteran's notice of disagreement and allowed the Veteran to perfect an appeal to the Board, the RO's implementation of the Board's decision to grant the 10 percent rating for the disability is not appealable.  See Harris v. Nicholson, 19 Vet. App. 345 (2005) (an appellant cannot challenge the merits of a Board decision by expressing disagreement with the RO's implementing decision).  Because the Veteran did not appeal the Board's decision as to the assignment of the 10 percent rating, that decision became final as to that matter.  The only other method to obtain a higher rating for the instability of the left knee for the period at issue is to allege that the September 2013 Board decision contained clear and unmistakable error (CUE).  To date, no such claim has been filed. 

Given the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue without prejudice to the Veteran's filing a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

When the law and not the evidence is dispositive of the claim, the requirements related to the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The claim for a rating greater than 10 percent for instability of the left knee from November 16, 2005 to November 8, 2006 is dismissed.  



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


